                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


MARTIN ANTONIO SOLOMON,                       2:19-CV-12354-TGB

                 Plaintiff,

                                        ORDER GRANTING IN PART
      vs.                                PLAINTIFF’S MOTION FOR
                                        TEMPORARY RESTRAINING
MICHIGAN DEPARTMENT OF                           ORDER
CORRECTIONS et al.,

                 Defendants.




     This matter is before the Court on Plaintiff’s “motion/declaration

for a temporary restraining order and preliminary injunction and to

appoint attorney.” ECF No. 3.

     Plaintiff is currently incarcerated at the Charles Egeler Reception
and Guidance Center where he is serving a life sentence. His complaint

alleges that he is wheel-chair bound and suffers from a number of serious

health problems, including diabetes. He seeks the Court’s immediate

intervention in the form of a temporary restraining order or “TRO”

because he alleges that correctional staff are denying him sufficient

access to water, delaying the delivery and proper insertion of catheters,
denying access to diabetic medications, and repeatedly providing him


                                   1
with food to which he has a known allergy. Id. Plaintiff alleges that the

“terminat[ion of] his diabetic medication” has resulted in “blurred vision”

and “numbness” to his upper body. Id. at PageID.167. Plaintiff asks the

Court to order prison officials to accommodate and respond immediately
to these medical needs pending the litigation of his underlying complaint.

ECF No. 1. Defendants have not yet been served with the underlying

complaint, so they have not responded to Plaintiff’s motion. See ECF Nos.
1, 3. In addition to filing his motion, Plaintiff has filed numerous

supplemental declarations with the Court alleging that his access to

water is still restricted and that correctional staff are delaying

catheterization for periods of up to 24 hours. See ECF Nos. 4, 7-17. These

subsequent declarations also raise new allegations that are not

necessarily of an emergent nature, but also renew the more serious
complaints that suggest an imminent possibility of harm.

     The Court has carefully reviewed both Plaintiff’s initial TRO

motion and the 10 Declarations Plaintiff has filed with the Court between

August 8, 2019 and September 11, 2019. These allegations by Plaintiff

are serious, ongoing, and relate to conditions that, if true, suggest

“immediate and irreparable” harm to Plaintiff.            Specifically, to

summarize the number of incidents set out in Plaintiff’s declarations by

counting the days that he claims certain deprivations have been

occurring, he recounts the following: at least 9 days of catheter-related

problems, at least 5 days of food allergy-reaction problems, at least 10
                                    2
days without sufficient water, at least 4 days—possibly an entire

month—when diabetic medication was not provided, and at least 2 days

when he was denied food. See generally ECF Nos. 3, 7-17.

                            I. Legal Standard
     A federal court has discretion to issue a temporary restraining

order pursuant to Rule 65 of the Federal Rules of Civil Procedure. A

person seeking such an order bears the burden of establishing that
“immediate and irreparable injury, loss, or damage will result” in the

absence of such an order. Fed. R. Civ. P. 65(b)(1). In determining whether

to grant or deny such relief, federal courts balance the following factors:


          1. Whether the party seeking the injunction has shown a
             substantial likelihood of success on the merits;
          2. Whether the party seeking the injunction will suffer
             irreparable harm absent the injunction;
          3. Whether an injunction will cause others to suffer
             substantial harm; and
          4. Whether the public interest would be served by the
             preliminary injunction.


Wilson v. Gordon, 822 F.3d 934, 952 (6th Cir. 2016) (citing City of Pontiac

Retired Empl. Ass’n. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (en

banc)).

                              II. Discussion

     Plaintiff alleges that he is not receiving water, necessary diabetic

medication or catheterization in a safe and timely manner, and that he


                                     3
is being given foods to which he is allergic. ECF No.3. Plaintiff contends

that these actions by Defendant effectively deprive him of life’s

necessities in violation of the Eighth Amendment. Since filing his original

motion for a temporary restraining order, Plaintiff has filed multiple
supplemental filings and declarations alleging that the conditions are

imminent and ongoing; particularly that Plaintiff is not receiving water

and cannot access the sink in his room to retrieve water on his own. ECF
No. 10, PageID.238. These subsequent filings also allege that Plaintiff

has been instructed to “self-catheterize” but has not been given adequate

catheterization materials for over a 24-hour period. ECF No. 15,

PageID.394. More recently, Plaintiff has complained that his catheter

bag contains blood, and that his urine is “coffee colored.” Id.; ECF No. 14,

PageID.306.
     The Eighth Amendment prohibits conduct by prison officials that

involves the “unnecessary and wanton infliction of pain.” Ivey v. Wilson,

832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes v.

Chapman, 452 U.S. 337, 346 (1981)). The deprivation alleged must result

in the denial of the “minimal civilized measure of life’s necessities.”

Rhodes, 452 U.S. at 347. The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other

conditions intolerable for prison confinement.” Id. at 348. For a prisoner

to prevail on such a claim, he must show that he faced a sufficiently

serious risk to his health or safety and that the defendant acted with
                                     4
“deliberate indifference to his health or safety.” Mingus v. Butler, 591

F.3d 474, 479-80 (6th Cir. 2010) (internal citations and quotations

omitted).

     Taking Plaintiff’s allegations as true, the Court finds that Plaintiff
has shown a substantial likelihood of success on the merits of an Eighth

Amendment claim. Plaintiff’s allegations that he is being deprived of

“essential food [and] medical care” strikes at the heart of what the Eighth
Amendment protects. See Rhodes, 452 U.S. at 348. Second, as Plaintiff

notes in his motion, delayed and improperly placed catheters can lead to

infection, particularly for wheelchair-bound individuals. See ECF No. 3,

PageID.172-173. Moreover, allegations that Plaintiff is receiving as little

as 10 ounces of water in a 24-hour period more than meets the

“irreparable injury, loss or damage” requirement. See ECF No. 3,
PageID.177; ECF No. 15, PageID.394 (noting that his urine is “coffee

color[ed]” and contains a “foul odor”). And allegations that Plaintiff is

being served foods for which he has a known and documented allergy

likewise raises concern for the Court that Plaintiff could experience an

allergic reaction absent the Court’s intervention. Given his allegations,

Plaintiff has shown that he will suffer irreparable harm absent an

injunction. Thirdly, the Court is not aware of any substantial harm that

the state would suffer from simply being required to provide essential

food and medical care along the lines being requested by Plaintiff.

Finally, the public interest is served in that the temporary restraining
                                    5
order ensures that Michigan prisoners receive essential food and medical

care.

        Plaintiff raises several other claims in his motion and subsequent

filings. For example, Plaintiff expresses concern that he is housed in a
nonhandicapped-accessible room even though he uses a wheel chair, as

well as concerns regarding inadequate physical therapy. Additionally,

Plaintiff alleges that due to a lack of access to water in the sink in his
room, he is unable to brush his teeth. Although these too are serious

allegations, they do not pose the threat of “immediate and irreparable

injury” that the previously described allegations do, and therefore they

do not support the granting of a temporary restraining order. The Court,

therefore, makes no decision as to the merits of Plaintiff’s claims as set

forth in his complaint regarding these and other allegations.
                              III. Conclusion

        Considering that Plaintiff has set out allegations that meet the

above-described factors, the Court HEREBY ORDERS the Michigan

Department of Corrections SHALL FORTHWITH (i) provide Plaintiff

with adequate access to water; (ii) provide Plaintiff with adequate, clean,

and timely catheterization; (iii) provide adequate and timely diabetic

medication as directed by a physician; and (iv) ensure that Plaintiff

receives adequate meal service not containing food items to which the

Plaintiff has a documented allergy. The Court FURTHER ORDERS the

Michigan Department of Corrections to have Plaintiff evaluated by a
                                     6
medical professional at the prison within seven (7) days of the date of

entry of this Order to address Plaintiff’s concerns that he is not receiving

adequate treatment for diabetes.

      In accordance with Federal Rule of Civil Procedure 65(b)(2), this
Order will expire after fourteen (14) days from the date of entry of this

Order. At that time, Plaintiff may move, upon showing of good cause, to

extend the Order for a like period of time.
      The United States Marshal is ORDERED to immediately serve

Plaintiff’s complaint, the motion for temporary restraining order, and a

copy of this Order on Defendants. The Court notes that although service

of the Complaint commences the formal litigation process, by so ordering

the Court is not intending to deprive Plaintiff or Defendants of the

opportunity to submit this case to the Pro Se Prisoner Early Mediation
Program that is available in this district. The Court recognizes that the

mediation process may be more helpful and efficient in resolving

Plaintiff’s case.

      In the meantime, however, Defendants are ORDERED to notify

the Court, in writing, by the expiration of this order as to whether a

preliminary injunction hearing should be scheduled to address Plaintiff’s

immediate nutrition and medical needs, or whether sufficient actions

have been taken to remediate Plaintiff’s concerns so that a preliminary

injunction is not necessary.


                                     7
DATED September 16, 2019.

                        BY THE COURT:


                        /s/Terrence G. Berg
                        TERRENCE G. BERG
                        United States District Judge




                            8
